Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 7-15, filed 5/17/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102 (a) (1) as being anticipated by McKnight et al. (US 20090115410 A1) and Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 7481583 B2) in view of McKnight ‘410 A1 have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 12, regarding amended independent claim 1 that “McKnight fails to disclose, teach, or suggest the element of Applicant’s amended claim 1 of, “wherein the first longitudinal axis is not parallel to the first surface and the second longitudinal axis is not parallel to the second surface.” In contrast, McKnight discloses positioning the coils in a manner parallel to the surface to be tested. Applicant now claims that the coils are positioned “askew from perpendicular” and “not parallel” to the surface to be tested.
Accordingly, Applicant respectfully submits that McKnight fails to disclose each of the elements of Applicant’s claim 1. As such, Applicant respectfully submits that claim 1 is patentable over McKnight. Applicant further respectfully submits that claims 2-8 depend from claim 1 and, accordingly, are also patentable over McKnight.

Applicant respectfully requests that the Examiner reconsider and withdraw all section 102 rejections from this application.” 

Examiner Response:
Applicant’s arguments, see page 12 (stated above), have been fully considered and are not persuasive. Applicant argues, that, “McKnight discloses positioning the coils in a manner parallel to the surface to be tested”. However, claim does not recite any specific surface as the surface and the first surface and second surface is not clear. For the broadest reasonable interpretation any surface can be considered as the first surface and the second surface as claim 1 does not recite any specific definition of the surface. Therefore, applicant’s argument is not persuasive. Claim also recites, “the first sensor is configured to measure a first surface and a second sensor configured to measure a second surface”. However, the claim is not clear. Claim does not recite what is measured by the first sensor element and the second sensor element. Is it the distance or length or defect or any other measurement of the first or second surface? However, applicant has amended the claims which necessitates a new ground of rejection. Therefore, upon further consideration, McKnight is reapplied and claim 1 is now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McKnight et al. (US 20090115410 A1) because applicant has amended the claims i.e. the following underlined limitations are newly added in claim 1, “a first sensor element having a first body and a first induction coil mounted onto a distal portion of the first body, the first induction coil being wrapped around a first longitudinal axis, a second sensor element having a second body and a second induction coil mounted onto a distal portion of the second body, the second induction coil being wrapped around a second longitudinal axis,……. wherein the first sensor element is configured to measure a first surface and the second sensor element is configured to measure a second surface, the first longitudinal axis being askew from perpendicular from the first surface, the second longitudinal axis being askew from perpendicular with the second surface, and wherein the first longitudinal axis is not parallel to the first surface and the second longitudinal axis is not parallel to the second surface.” McKnight discloses a first surface and a second surface and the amended limitation as shown in Figure 11 (B): Modified Figure 11 of McKnight and Figure 12: Modified Figure 12 of McKnight below. In view of applicant’s claim amendment, McKnight is reapplied to meet at least the amended limitation in claim 1 and claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McKnight et al. (US 20090115410 A1) as set forth below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 14-15, regarding amended independent claim 9 that “Aoki fails to disclose, teach, or suggest the element of Applicant’s amended claim 9 of “a first sensor element having a first body and a first induction coil mounted onto a distal portion of the first body, the first induction coil being wrapped around a first longitudinal axis, a second sensor element having a second body and a second induction coil mounted onto a distal portion of the second body, the second induction coil being wrapped around a second longitudinal axis.”
Aoki is entirely silent as to the use of induction coil sensors as disclosed in amended claim 9. In contrast, Aoki teaches using a hall effect type sensor and magnetic bearing ring for readings and measurements according to the invention.
As mentioned, above McKnight fails to disclose, teach, or suggest the element of Applicant’s amended claim 9 of, “wherein the first longitudinal axis is not parallel to the tapered wall of the first tapered groove and the second longitudinal axis is not parallel to the tapered wall of the second tapered groove.” In contrast, McKnight discloses positioning the coils in a manner parallel to the surface to be tested. Applicant now claims that the coils are positioned “askew from perpendicular” and “not parallel” to the surface to be tested. Accordingly, modifying Aoki with the sensor probe taught by McKnight still fails to disclose, teach, or suggest the invention of Applicant’s amended claim 9.
Accordingly, Applicant respectfully submits that Applicant’s claim 9 is therefore outside the scope and content of the prior art cited in the outstanding rejections and that there is no prima facie case of obviousness. Applicant respectfully submits that claim 9 is therefore patentable over the cited prior art. Claim 10 depends from claim 9 and, therefore, is also patentable over the cited prior art.
Applicant respectfully requests that the Examiner reconsider and withdraw all section 103 rejections from this application.”

Examiner Response:
Applicant’s arguments, see page 14-15 (stated above), have been fully considered and are persuasive. However, applicant has amended the claims i.e. the following underlined limitations are newly added to claim 9, “a first sensor element having a first body and a first induction coil mounted onto a distal portion of the first body, the first induction coil being wrapped around a first longitudinal axis, a second sensor element having a second body and a second induction coil mounted onto a distal portion of the second body, the second induction coil being wrapped around a second longitudinal axis, ……., wherein the first sensor element is configured to measure the tapered wall of the first tapered groove and the second sensor element is configured to measure the tapered wall of the second tapered groove, the first longitudinal axis being askew from perpendicular from the tapered wall of the first tapered groove, the second longitudinal axis being askew from perpendicular with the tapered wall of the second tapered groove, and wherein the first longitudinal axis is not parallel to the tapered wall of the first tapered groove and the second longitudinal axis is not parallel to the tapered wall of the second tapered groove.” Applicant’s argument, “Aoki is entirely silent as to the use of induction coil sensors as disclosed in amended claim 9” is persuasive because the new amended limitation is not disclosed by Aoki and also the combination of Aoki and McKnight do not teach the amended limitation as McKnight does not teach the limitation of “tapered wall of the tapered groove”. Therefore, the combination of Aoki and McKnight do not teach the new amended limitation. The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 7481583 B2) in view of McKnight ‘410 A1 has been withdrawn. However, the limitation in claim 9, “the first sensor element is configured to measure the tapered wall of the first tapered groove and the second sensor element is configured to measure the tapered wall of the second tapered groove” is not clear. It is not clear what is measured by the first sensor element and the second sensor element. Claim does not recite what is measured by the first sensor element and the second sensor element. Is it the distance or length or defect or any other measurement of the first tapered wall of the first tapered groove or second tapered wall of the second tapered groove? Therefore, the new amended limitations are now clear and claims 1-10 are now rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth below. See the rejection set forth below. However, claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the first sensor element is configured to measure a first surface and the second sensor element is configured to measure a second surface.” The meaning of the language “wherein the first sensor element is configured to measure a first surface and the second sensor element is configured to measure a second surface” is unclear. Claim does not recite what is measured by the first sensor element and the second sensor element. Is it the distance or length or defect or any other measurement of the first or second surface? Therefore, the claim language is not clear. 

For purposes of the present examination the limitation “the first sensor element is configured to measure a first surface and the second sensor element is configured to measure a second surface” is construed to mean any measurement made by the first sensor and second sensor element. Clarification is required so that the scope of the claim is clear.
  
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter because of the same reason as stated above.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 9.

Claim Objections
Claims 9-10 are objected to because of the following informalities:

Regarding claim 9, Line 6, it is suggested that the limitation “the axis of the bearing” read “an axis of the bearing”-since axis is not introduced in the claim before.
Appropriate correction is required.

Regarding claim 10, Line 1 and line 3, it is suggested that the limitation “the axis of the first induction coil” read “an axis of the first induction coil” and “the axis of the second induction coil” read “an axis of the second induction coil” -since axis is not introduced in the claim before.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McKnight et al. (Hereinafter “McKnight”) in the US Patent Application Publication Number US 20090115410 A1.

Regarding claim 1, McKnight teaches an eddy current probe (an eddy current testing device is described; Paragraph [0009] Line 1-2; FIG. 8 is a perspective view of an exemplary eddy current array probe 100 that may be used with eddy current surface flaw detection system 50 (shown in FIG. 6); Paragraph [0037] Line 1-3) comprising: 
a first sensor element [202 with fiber 232 or the coil connected to fiber 242] having a first body [242 or 232] (Fiber 242 or 232 as the first body) and a first induction coil [202 or the coil connected with 242] mounted onto a distal portion of the first body [242] ( Figure 11: Modified Figure 11 of McKnight below is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 1-8; Figure 11 (A): Modified Figure 11 of McKnight below shows a first sensor element having a first body and a first induction coil mounted onto a distal portion of the first body), the first induction coil [the coil connected to fiber 242] being wrapped around a first longitudinal axis [242] (In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 5-8; Figure 11 (B): Modified Figure 11 of McKnight below shows the first induction coil [the coil connected to fiber 242] being wrapped around a first longitudinal axis [242]),
a second sensor element [204+234 or the second coil from the other side connected with fiber 238] having a second body [238] (fiber 238 or 234 as the body) and a second induction coil [204 or the second coil from the other side connected with fiber 238]  mounted onto a distal portion of the second body [234 or 238] (Figure 11 (A): Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 1-8; Figure 11: Modified Figure 11 of McKnight below shows second sensor element [204+234 or the second coil from the other side connected with fiber 238] having a second body [238] (fiber 238 or 234 as the body) and a second induction coil [204 or the second coil from the other side connected with fiber 238]  mounted onto a distal portion of the second body), the second induction coil [the coil connected to fiber 238] being wrapped around a second longitudinal axis [238] (In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 5-8; Figure 11 (B): Modified Figure 11 of McKnight below shows the second induction coil [the coil connected to fiber 238] being wrapped around a second longitudinal axis [238]),


    PNG
    media_image1.png
    696
    827
    media_image1.png
    Greyscale

Figure 11 (A): Modified Figure 11 of McKnight



    PNG
    media_image2.png
    720
    889
    media_image2.png
    Greyscale

Figure 11 (B): Modified Figure 11 of McKnight

a probe [100] casing [102] + [110] (Body portion and the tip portion as the casing of the probe 100) (In the exemplary embodiment, eddy current array probe 100 has a body portion 102 that includes an outer surface 104 and a diameter 106. In the exemplary embodiment, body portion 102 is substantially cylindrically shaped. Eddy current array probe 100 also includes a tip portion 110 that is coupled to body portion 102; Paragraph [0037] Line 4-9) securing the first and second sensor elements [130, 132 or 202, 204] and provided with first and second through-holes (first and second through hole is inside the case 102) inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements (FIG. 9 is a perspective view of a portion of eddy current array probe 100. Eddy current array probe 100 includes a plurality of probe coils 128 (also referred to herein as an array of coils), for example, probe coils 130, 132, 134, 136, 138, 140, 142, and 144. In the exemplary embodiment, eddy current array probe 100 includes eight probe coils. Alternatively, probe 100 may include any number of probe coils that enables probe 100 to function as described herein. The plurality of probe coils 128 are mounted within tip portion 110 to form an array 128 of coils. Each coil in the array 128 is formed with a substantially cylindrical outer surface 146 such that at least a portion of each coil within the array 128 is positioned adjacent to outer tip 114; Paragraph [0039] Line 1-13; The first and second sensor elements and provided with first and second through-holes inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements; Figure 11 (A): Modified Figure 11 of McKnight above shows that the sensor are placed inside the tip and inside the cavity of the tip as shown in Figure 10 also), 
the distal portions of the first and second bodies protruding outwards with regard to the probe casing [102]+[110] (Figure 11 (A) shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing), and a cap [110] (Tip 110 as the cap) mounted onto the probe casing [110] +[102] and covering the distal portions of the first [232 or 240] and second bodies [240 or 234] and the first and second induction coils [202, 204 or the opposite side coil] of the first and second sensor elements (Figure 11 (A): Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 1-8; (FIG. 9 Eddy current array probe 100 includes a plurality of probe coils 128 (also referred to herein as an array of coils), for example, probe coils 130, 132, 134, 136, 138, 140, 142, and 144. The plurality of probe coils 128 are mounted within tip portion 110 to form an array 128 of coils. Each coil in the array 128 is formed with a substantially cylindrical outer surface 146 such that at least a portion of each coil within the array 128 is positioned adjacent to outer tip 114; Paragraph [0039] Line 1-13; Figure 9 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing, and a cap [110] (Tip 110 as the cap) mounted onto the probe casing [110] +[102] and covering the distal portions of the first and second bodies and the first and second induction coils of the first and second sensor elements),
wherein the first sensor element is configured to measure a first surface and the second sensor element is configured to measure a second surface (In an exemplary embodiment, Computer Numeric Control (CNC) commands direct the array probe to move along a predetermined path in a scan direction (such as is illustrated in FIG. 11), while acquiring signals from the eddy current array probe. Whereas a single EC probe scans a single line of an inspection area as it moves along a predetermined path, an array probe, such as probe 100, scans a plurality of lines of an inspection area as it moves along a predetermined path; Paragraph [0050] Line 3-11; Therefore eddy current sensor measures for all the path in the first and second surface; Figure 11 (B): Modified Figure 11 of McKnight above shows the first surface and the second surface), 
the first longitudinal axis being askew from perpendicular from the first surface, the second longitudinal axis being askew from perpendicular with the second surface (Figure 11 (B): Modified Figure 11 of McKnight above shows the first longitudinal axis being askew from perpendicular from the first surface, the second longitudinal axis being askew from perpendicular with the second surface; Figure 12: Modified Figure 12 of McKnight below shows that the first longitudinal axis being askew from perpendicular from the first surface, the second longitudinal axis being askew from perpendicular with the second surface), and
wherein the first longitudinal axis is not parallel to the first surface and the second longitudinal axis is not parallel to the second surface (Figure 11 (B): Modified Figure 11 of McKnight below shows that the first longitudinal axis is not parallel to the first surface and the second longitudinal axis is not parallel to the second surface; Figure 12: Modified Figure 12 of McKnight below shows that the first longitudinal axis is not parallel to the first surface and the second longitudinal axis is not parallel to the second surface).

    PNG
    media_image3.png
    791
    792
    media_image3.png
    Greyscale

Figure 12: Modified Figure 12 of McKnight
Regarding claim 2, McKnight teaches an eddy current probe, wherein 
the cap [110] is overmouled on the probe casing [102] (Tip portion 110 is a compressible assembly that substantially conforms to the surface 152 of the component 148 being tested when pressure is applied to probe 100. As the contour of surface 152 changes, tip portion 110 is able to flex and adapt to the contour changes. More specifically, because of the orientation of probe coils 130, 132, 134, 136, 138, 140, 142, and 144 (shown in FIG. 9) within array 128 (shown in FIG. 9), as the severity of the contour of surface 152 changes, the plurality of probe coils 130, 132, 134, 136, 138, 140, 142, and 144 remain in contact with the surface 152. In the exemplary embodiment, tip portion 110 is initially configured to substantially conform to the contour of a portion 150 of the surface 152 of the component 148 being tested. Initially substantially conforming to a portion 150 of surface 152 reduces the amount the tip portion 110 has to adapt to remain in contact with surface 152 as the contour of surface 152 changes; Paragraph [0040] Line 1-18; the cap [110] is overmouled on the probe casing [102] when pressure is applied), 
the distal portions of the first [232 or 240] and second bodies [240 or 234] and the first and second induction coils [202, 204 or the opposite side coil] of the first and second sensor elements being embedded inside the cap [110] (Figure 9 and 11 shows the distal portions of the first and second bodies and the first and second induction coils of the first and second sensor elements being embedded inside the cap).

Regarding claim 3, McKnight teaches an eddy current probe, wherein 	
the first and second longitudinal axes of the first and second through-holes of the probe casing are inclined with respect to a longitudinal axis of the probe [100], the first and second longitudinal axes extending along two opposite directions (Figure 8: Modified Figure 8 of McKnight below shows first and second longitudinal axes of the first and second through-holes of the probe casing are inclined with respect to a longitudinal axis of the probe [100], the first and second longitudinal axes extending along two opposite directions).

    PNG
    media_image4.png
    805
    771
    media_image4.png
    Greyscale

Figure 8: Modified Figure 8 of McKnight

Regarding claim 4, McKnight teaches an eddy current probe,
wherein the cap [110] comprises a frontal face [118] provided with a first wall and with a second wall extending obliquely along two opposite directions (Figure 8: Modified Figure 8 of McKnight above shows the cap [110] comprises a frontal face [118] provided with a first wall and with a second wall extending obliquely along two opposite directions), the first wall being located in the continuation of the distal portion of the first body [242,232] of the first sensor element [202 with fiber 232 or the coil connected to fiber 242] and being oriented perpendicular to the axis of the first induction coil [202 or the fiber 242 side], the second wall being located in the continuation of the distal portion of the second body [234 or 240] of the second sensor element [204+234 or the second coil from the other side connected with fiber 240] and being oriented perpendicular to the axis of the second induction coil [204 or other side in the fiber 240] (Tip portion 110 is a compressible assembly that substantially conforms to the surface 152 of the component 148 being tested when pressure is applied to probe 100. As the contour of surface 152 changes, tip portion 110 is able to flex and adapt to the contour changes. More specifically, because of the orientation of probe coils 130, 132, 134, 136, 138, 140, 142, and 144 (shown in FIG. 9) within array 128 (shown in FIG. 9), as the severity of the contour of surface 152 changes, the plurality of probe coils 130, 132, 134, 136, 138, 140, 142, and 144 remain in contact with the surface 152. In the exemplary embodiment, tip portion 110 is initially configured to substantially conform to the contour of a portion 150 of the surface 152 of the component 148 being tested. Initially substantially conforming to a portion 150 of surface 152 reduces the amount the tip portion 110 has to adapt to remain in contact with surface 152 as the contour of surface 152 changes; Paragraph [0040] Line 1-18; Figure 8: Modified Figure 8 of McKnight above shows the first wall being located in the continuation of the distal portion of the first body of the first sensor element and being oriented perpendicular to the axis of the first induction coil, the second wall being located in the continuation of the distal portion of the second body of the second sensor element and being oriented perpendicular to the axis of the second induction coil).

Regarding claim 5, McKnight teaches an eddy current probe, wherein
the proximal portions of the first and second bodies [232, 234, 236, 238, 240, and 242] comprise fixing means (end of 232, 234, 236, 238, 240, and 242 fiber as the fixing means as it fixes the coils) to secure the first and second sensor elements [200] to the probe casing [102]+[110] (FIG. 11 is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242. The flexible fibers enable the plurality of coils 200 to maintain a substantially uniform contact against the contoured surface 214 as the plurality of coils 200 are moved across contoured surface 214 in a scan direction 252; Paragraph [0043] Line 1-8).

Regarding claim 6, McKnight teaches an eddy current probe, wherein
the first sensor element [202 with fiber 232 or the coil connected to fiber 242] further comprises a first output cable (fiber 232 or 242 the body as the output cable as it extended outward) mounted on the proximal portion of the first body [232 or 242] and extending outwards with respect to the probe casing [110+102] (Figure 11 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing), and the second sensor element [204+234 or the second coil from the other side connected with fiber 240] further comprises a second output cable (fiber 234 or 240  the body as the output cable as it extended outward) mounted on the proximal portion of the second body [234 or 240] and extending outwards with respect to the probe casing ((Figure 11: Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242. The flexible fibers enable the plurality of coils 200 to maintain a substantially uniform contact against the contoured surface 214 as the plurality of coils 200 are moved across contoured surface 214 in a scan direction 252; Paragraph [0043] Line 1-8).

Regarding claim 7, McKnight teaches an eddy current probe, wherein	
at least one of the first and second induction coils [202….[210] of the first [202 with fiber 232 or the coil connected to fiber 242] and second sensor elements [204+234 or the second coil from the other side connected with fiber 240] has in cross-section a circular shape (Figure 11: Modified Figure 11 of McKnight above shows at least one of the first and second induction coils of the first and second sensor elements has in cross-section a circular shape).

Regarding claim 8, McKnight teaches an eddy current probe, wherein
at least one of the first and second induction coils [202….[210] of the first [202 with fiber 232 or the coil connected to fiber 242] and second sensor elements [204+234 or the second coil from the other side connected with fiber 240] has in cross-section a polygonal shape (Figure 11: Modified Figure 11 of McKnight above shows at least one of the first and second induction coils of the first and second sensor elements has in cross-section a polygonal shape; megagon, pentacontagon as a circular shape are also polygon).


Allowable Subject Matter
Claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866